DETAILED ACTION

1. It is hereby acknowledged that 17/169066 the following papers have been received and placed of record in the file: Remark date 02/05/21.  


2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
4.        The information disclosure statement (IDS), submitted on 02/05/21, 01/25/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Double Patenting
5.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 12-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent 9,648,603   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to downlink control information for configuration or reconfiguration of UE(s). The main difference is instant application 17/69066 uses RRC configuration information which further includes position information for a bit position in the DCI corresponding to each of the plurality of cells while Patent (9648603) explains reconfiguration DCI comprises a plurality of reconfigurations related with a UE group. These are obvious modifications for purposes of formats for cell(s) communication/selection or selection of a UE from a group based on configurations or parameters.    


Instant Application (17/69066)                		  US Patent (9,648,603)                
12. A method for transmitting downlink control information (DCI) by a cell in a wireless communication system, the method comprising: transmitting Radio Resource Control (RRC) configuration information related to a Radio Network Temporary Identifier (RNTI) used for a resource format indication; transmitting the DCI including a plurality of resource format indicators related to an uplink-downlink (UL-DL) configuration for a plurality of cells based on the RNTI, wherein the RRC configuration information further includes position information for a bit position in the DCI corresponding to each of the plurality of cells, and wherein a resource format indicator for each of the plurality of cells is specified based on the bit position included in the position information.
1. A method for receiving control information by a user equipment (UE) in a wireless communication system, comprising: receiving reconfiguration downlink control information (reconfiguration DCI), wherein the reconfiguration DCI comprises a plurality of reconfigurations related with a UE group comprising the UE, and is set to be received based on a radio network temporary identifier (RNTI) defined for the reconfiguration DCI.

The remaining claims in instant application are similar to the patent application.  


Claims 12-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-6 of Patent Application 10,945,247.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to downlink control information for configuration or reconfiguration of UE(s). The main difference is instant application 17/69066 uses RRC configuration information which further includes position information for a bit position in the DCI corresponding to each of the plurality of cells. These are obvious modifications for purposes of formats for cell(s) communication/selection or selection of a UE from a group based on configurations or parameters.    


Instant Application (17/169066)                		   US Patent (10,945,247)                
12. A method for transmitting downlink control information (DCI) by a cell in a wireless communication system, the method comprising: transmitting Radio Resource Control (RRC) configuration information related to a Radio Network Temporary Identifier (RNTI) used for a resource format indication; transmitting the DCI including a plurality of resource format indicators related to an uplink-downlink (UL-DL) configuration for a plurality of cells based on the RNTI, wherein the RRC configuration information further includes position information for a bit position in the DCI corresponding to each of the plurality of cells, and wherein a resource format indicator for each of the plurality of cells is specified based on the bit position included in the position information.
1. A method for receiving downlink control information (DCI) by a user equipment (UE) served by a plurality of cells in a wireless communication system, the method comprising: receiving Radio Resource Control (RRC) configuration information including Radio Network Temporary Identifier (RNTI) information used for resource format indication; receiving a Physical Downlink Control Channel (PDCCH) including the DCI related to the resource format indication using the RNTI, wherein the DCI included in the PDCCH includes a plurality of resource format indicators related to reconfiguration of uplink-downlink configurations (UL-DL configurations), wherein each of the plurality of resource format indicators is related to one of a plurality of uplink-downlink (UL-DL) configurations for the plurality of cells, communicating, with one cell of the plurality of cells, based on a UL-DL configuration reconfigured based on one resource format indicator pre- configured for the one cell among the plurality of resource format indicators, wherein the RRC configuration information further includes a predetermined offset value, and wherein the DCI is monitored during a period determined based on the predetermined offset value.

The remaining claims in instant application are similar to the pending application.  



Claims 12-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-6 of Patent Application 10,952,202.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to downlink control information for configuration or reconfiguration of UE(s). The main difference from instant application 17/69066 is patent application 10,952, 202 uses RRC configuration information which further includes identification information related to a bit position.  This is an obvious modification for purposes of formats for cell(s) communication/selection or selection of a UE from a group based on configurations or parameters.    

Instant Application (17/69066)                		     US Patent (10,952,202)                
12. A method for transmitting downlink control information (DCI) by a cell in a wireless communication system, the method comprising: transmitting Radio Resource Control (RRC) configuration information related to a Radio Network Temporary Identifier (RNTI) used for a resource format indication; transmitting the DCI including a plurality of resource format indicators related to an uplink-downlink (UL-DL) configuration for a plurality of cells based on the RNTI, wherein the RRC configuration information further includes position information for a bit position in the DCI corresponding to each of the plurality of cells, and wherein a resource format indicator for each of the plurality of cells is specified based on the bit position included in the position information.
1. A method for receiving downlink control information (DCI) by a user equipment (UE) served by multiple cells in a wireless communication system, the method comprising: receiving Radio Resource Control (RRC) configuration information, related to a Radio Network Temporary Identifier (RNTI) used for a resource format indication; receiving the DCI, based on the RNTI, including a plurality of resource format indicators, wherein each of the plurality of resource format indicators is related to a corresponding one of a plurality of uplink-downlink configurations (UL-DL configurations); and communicating, with one of the multiple cells, using one UL-DL configuration corresponding to one resource format indicator among the plurality of UL-DL configurations, wherein the RRC configuration information further includes identification information related to a bit position of a resource format indicator corresponding to each of the multiple cells in the DCI, and wherein the one resource format indicator is identified for the one cell among the plurality of resource format indicators based on the identification information.

The remaining claims in instant application are similar to the pending application.  


Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Ouchi et al(US 9661589) explains a terminal detects a SRS request from the received DCI format and determines whether or not a request of an SRS transmission is made. In a case where the request of an SRS transmission is made (positive SRS request), and the received DCI format is a first format, a base sequence of the SRS is set on the basis of a first cell ID, and in a case where the received DCI format is a second format, a base sequence of the SRS is set on the basis of a second cell ID, and the SRS is transmitted to the base station or the RRH. In addition, the cell ID is referred to as a parameter which is sent by a higher layer in some cases.
Lin et al(US 2011/0310818A1) explains a new DCI format similar to DCI format 3/3A is used to do group triggering of uplink ap-SRS transmission over multiple carriers. The new DCI format is referred to as DCI format 3'. DCI format 3' contains K information fields, and each field contains M bits. Additional x padding bits can be added so that the total number of bits in format 3' is equal to that of DCI format 3/3A. DCI Format 3' is sent to a group of UEs via broadcasting one PDCCH. Different UE groups can be differentiated by different Radio Network Temporary Identifier (RNTI) sequence. Within each UE group, each UE can be assigned N fields among the K information field. For each UE, each field indicates if the UE should enable ap-SRS in a specific carrier or not.


Claims will be considered for allowance when Terminal Disclaimer is filed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD A SMARTH/Primary Examiner, Art Unit 2478                                                                                                                                                                                                        

.